Appellant was convicted of keeping a disorderly house.
There are no bills of exception with this record, nor does it contain a statement of facts. The first and second grounds of the motion for new trial are based on the alleged insufficiency of the evidence. The third ground is based on the alleged refusal of the court to give requested instruction No. 1, to the effect, if they had a reasonable doubt as to whether Bob Martin was the tenant and lessee of the property in question during the time alleged, to acquit defendant. In the absence of the statement of facts we are unable to say whether this was applicable to the case or not.
The judgment is affirmed.
Affirmed. *Page 494